Title: From Thomas Jefferson to Samuel Sterett, 11 May 1792
From: Jefferson, Thomas
To: Sterett, Samuel


          
            Dear Sir
            Philadelphia May. 11. 92.
          
          After your departure I learned that Mr. Brailsford no longer lived in Charleston. I must therefore beg the favor of you to address the casks of olives &c. to Mr. Vanderhorst at Charleston. I am with great esteem Dear Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        